Title: From George Washington to Major General Horatio Gates, 30 July 1779
From: Washington, George
To: Gates, Horatio


        
          Sir,
          Head Quarters West Point July 30th 1779
        
        I inclose you a letter for Capt. Clarke late of Col. Greenes Regiment, in answer to one from him, on the subject of the allowance to supernumerary Officers—I have informed him that he is intitled to it and that I should request you on application to order payment. His claim is founded in justice and authorised by a resolve of Congress of the 22d May 79 of which I now send you a copy.
        Nothing new in this quarter. I am Sr Yr Most Obet, servant
        
          Go: Washington
        
        
          30th Since writing the above I am favored with your letter of the 25th with the inclosures—The intelligence, you transmit, is of the most interesting nature. The New York papers speak of a large fleet with troops, under a convoy of men of war, which lay at Torbay and was to sail, but after the time mentioned in the present deposition—I have little doubt, however, that a fleet with troops for america sailed about that time: the only question is for what part they are destined— I am in hopes a considerable proportion will be for the West Indies as the french are reinforcing so strongly there. At any rate, we have great reason to wish this may be the case, for there is already an inferiority on our side and there is little prospect that our strength will be augment⟨ed⟩ in any proportion to the number said to be coming out—The negligence and abuses respecting Prisoners are really shameful; but I have little expectation that the business will be taken out of the hands of the State Commissaries—I have transmitted the acco⟨unts⟩ to Congress—The embarkation at Tarry Town mentioned in mine of the 25th proves to be nothing serious.
          
            Go: Washington
          
        
      